Citation Nr: 0914382	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-35 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's father and friend


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1987 November 
1989 and from May 2002 to January 2003.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2009, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed. 

The Board received additional medical evidence from the 
Veteran after the August 2008 Supplemental Statement of the 
Case.  The new evidence was accompanied by a waiver of the 
Veteran's right to initial consideration by the RO.  38 
C.F.R. §§ 19.9, 20.1304(c) (2008).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The evidence of record establishes that the Veteran has a 
current diagnosis of PTSD that is related to service in an 
"imminent danger pay area" as a participant in Operation 
Enduring Freedom.  




CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110, (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may be granted for a disability shown 
after service, when all the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2008); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2008).  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2008).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  38 C.F.R. § 3.304(f) (2008).  

In this case, the Veteran did not receive medals or 
commendations that indicate that he engaged in combat with 
the enemy in serve, however, the DD Form 214 shows that he 
served in an "imminent danger pay area" as a participant in 
Operation Enduring Freedom as part of his duties as an 
automated logistics specialist.  

Some of the Veteran's claimed in-service stressful 
experiences are potentially combat-related.  He asserts that 
he was involved in mortuary services and was exposed to dead 
and dismembered bodies.  A statement submitted in January 
2009 from a Health Readiness Coordinator from the Department 
of the Army verifies that the Veteran was in close proximity 
to continuous combat action and exposed to images of mortally 
wounded corpses.  

Based on the foregoing, the Board accepts the Veteran's 
statements regarding the claimed combat related stressors as 
being credible and consistent with circumstances, conditions 
or hardships of service, and no further development or 
corroborative evidence is required.  Further, as the Board 
accepts the Veteran's statements as being indicative of 
combat exposure, the Board also accepts the existence of the 
Veteran's in-service stressors. 

A letter from a trauma psychologist dated in December 2008 
verifies that the Veteran has a current diagnosis of PTSD.  
The psychologist also confirmed that the Veteran's in-service 
experiences contributed to PTSD.  The psychologist 
specifically indicated the PTSD symptoms were exacerbated by 
exposure to images of soldiers killed in action while working 
in mortuary affairs in Uzbekistan from May 2002 to February 
2003.  

As there is a current diagnosis of PTSD that is related to 
service and there is sufficient evidence showing that the 
Veteran was exposed to combat related stressors, service 
connection is granted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


